Case 3:18-cv-01440-MMH-JBT Document 57 Filed 08/21/20 Page 1 of 4 PageID 2717




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    NATIONAL TRUST INSURANCE
    COMPANY,

                 Plaintiff,

    vs.                                             Case No. 3:18-cv-1440-J-34JBT

    COLUMBIA NATIONAL INSURANCE
    CO.,

                 Defendant.
                                             /

                                            ORDER

          THIS CAUSE is before the Court on the Report and Recommendation (Doc. 50;

    Report) entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

    May 21, 2020. In the Report, Judge Toomey recommends that Defendant’s Motion for

    Final Summary Judgment (Doc. 38; Motion) be denied as to Plaintiff National Trust

    Insurance Company’s (NTIC) bad faith claims (Counts I and II) and be granted as to

    Plaintiff’s claim for punitive damages (Count III). See Report at 1, 18. Defendant Columbia

    National Insurance Company (Columbia) filed a partial objection to the Report on June 4,

    2020. See Defendant’s Partial Objection to Magistrate’s Report and Recommendations on

    Plaintiff’s Motion for Summary Judgment with Integrated Memorandum of Law (Doc. 51;

    Partial Objection). NTIC filed a response to Columbia’s Partial Objection on June 15, 2020.

    See National Trust Insurance Company’s Response to Defendant’s Partial Objection to

    Magistrate’s Report and Recommendations on Plaintiff’s Motion for Summary Judgment

    with Integrated Memorandum of Law (Doc. 52; Response).
Case 3:18-cv-01440-MMH-JBT Document 57 Filed 08/21/20 Page 2 of 4 PageID 2718




            The Court “may accept, reject, or modify, in whole or in part, the findings or

    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

    objections to findings of facts are filed, the district court is not required to conduct a de

    novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

    1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

    conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir.

    1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D.

    Fla. May 14, 2007).

            Columbia raises two arguments in its Partial Objection to the Report. See generally

    Partial Objection. First, Columbia contends that in the Report, the Magistrate Judge 1

    incorrectly interprets Florida law regarding the duties of an insurer. See id. ¶ 6. Second,

    Columbia asserts that the Magistrate Judge misapplies the instant “facts to the law,” and

    ignores material undisputed facts that Columbia maintains are fatal to NTIC’s claim. 2 Id.

    In response, NTIC argues that it is Columbia, rather than the Magistrate Judge, who

    misinterprets the relevant Florida law.            See generally Response.             Additionally, NTIC

    contends that there remain disputed issues of material fact which render summary

    judgment improper. Id.


    1 The Court notes that in the Partial Objection, counsel refers to Judge Toomey as “the Magistrate.” See,
    e.g., Partial Objection ¶ 6. In 1990, the United States Congress intentionally, and after much consideration,
    changed the title of each United States magistrate to “United States magistrate judge.” See Judicial
    Improvements Act of 1990, Pub. L. No. 101-650 § 321 (1990) (“After the enactment of this Act, each United
    States magistrate appointed under § 636 of Title 28 United States Code, shall be known as a United States
    magistrate judge. . .”); see also Ruth Dapper, A Judge by any Other Name? Mistitling of United States
    Magistrate Judges, 9 Fed. Cts. L. Rev. 1, 5 (Fall 2015). As such, in future filings, counsel should refer to a
    United States magistrate judge as “Judge _____” or the “Magistrate Judge.” See Koutrakos v. Astrue, 906
    F.Supp. 2d 30, 31 n.1 (D. Conn. 2012) (pointing out the proper way to refer to a United States magistrate
    judge).
    2 Columbia does not object to the portion of the Report recommending that Columbia’s Motion be granted as

    to NTIC’s claim for punitive damages (Count III). See Partial Objection ¶ 4.

                                                          2
Case 3:18-cv-01440-MMH-JBT Document 57 Filed 08/21/20 Page 3 of 4 PageID 2719




          Upon independent review of the Report and the file in this case, the Court

    determines that the Magistrate Judge did not misinterpret relevant Florida law, nor did he

    incorrectly apply the law to the instant facts or ignore material undisputed facts in

    determining whether entry of summary judgment was appropriate. Accordingly, for the

    reasons stated in the Report, the Court will accept and adopt the legal and factual

    conclusions recommended by the Magistrate Judge.

          Accordingly, it is hereby

          ORDERED:

          1. Defendant’s Partial Objection to Magistrate’s Report and Recommendations on

              Plaintiff’s Motion for Summary Judgment with Integrated Memorandum of Law

              (Doc. 51) is OVERRULED.

          2. The Report and Recommendation (Doc. 50) is ADOPTED as the opinion of the

              Court.

          3. Defendant’s Motion for Final Summary Judgment (Doc. 38; Motion) is

              GRANTED, in part, and DENIED, in part.

                 a. Defendant’s Motion is GRANTED with respect to Plaintiff’s claim for
                       punitive damages (Count III).
                 b. Defendant’s Motion is DENIED with respect to Plaintiff’s bad faith claims
                       (Counts I and II).

          DONE AND ORDERED at Jacksonville, Florida, this 21st day of August, 2020.




                                                  3
Case 3:18-cv-01440-MMH-JBT Document 57 Filed 08/21/20 Page 4 of 4 PageID 2720




    lc27
    Copies to:
    Counsel of Record




                                          4
